DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 15, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez et al. (US 20100231540) in view of Cheung et al. (US 20180189598). 

As to claim 1, Cruz-Hernandez discloses a method for simulating ([0049]: simulates different texture for each object (haptic effect), for example, water, ice, oil, rocks, or skin) a blind person ([0086]: visually impaired) touching an object on a touch screen (Fig. 1(114), Fig. 2(216): touch-screen display) performed by a terminal (Fig. 1(100), Fig. 
displaying a user interface (Fig. 2(218): touch-sensitive interface) of an application on the touchscreen (Fig. 1(114), Fig. 2(216)), the user interface being an interface configured to display a three-dimensional virtual environment including multiple objects ([0042]: user interacts with virtual objects and icons), and 
receiving an interactive operation triggered by a user on a target area of the user interface on the touchscreen (Figs. 2, 3a, [0042]: user interacts with virtual objects and icons; for example, user may flick the touchscreen to move a virtual ball or turn a virtual knob, [0049]). 
Cruz-Hernandez does not explicitly teach a mask layer being overlaid on the user interface and exposing a limited region of the three-dimensional virtual environment; and displaying, in the target area according to the interactive operation, an outline of an object located in the three-dimensional virtual environment. 
Cheung teaches a mask layer being overlaid on the user interface and exposing a limited region of the three-dimensional virtual environment (Fig. 7, [0055]: mask 710 generated from an image or sub-object 706 to a three-dimensional object 714 in a virtual reality environment 700); and 
displaying, in the target area according to the interactive operation, an outline of an object located in the three-dimensional virtual environment (Fig. 7, [0055] – [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cruz-Hernandez’s touch screen by incorporating Cheung’s idea of including a mask layer being overlaid on the user 

As to claim 15, Cruz-Hernandez (as modified by Cheung) teach the method according to claim 1, wherein the touch screen having a tactile feedback function (Cruz-Hernandez: [0046]), and the method further comprises: 
generating a tactile simulation signal according to the outline of the target object displayed in the target area (Cruz-Hernandez: Figs. 2, 3a, [0046]: haptic effect); and 
invoking, according to the tactile simulation signal, the touch screen to simulate the outline of the target object (Cruz-Hernandez: [0042]: user interacts with virtual objects and icons, [0049], Cheung: [0055]). 
As to claims 16 and 19, it is the apparatus that performs the operation of claims 1 and 15. Please see claims 1 and 15 for detail analysis. 

As to claim 20, it is a program stored in a non-transitory computer readable storage medium that performs the function of claim 1. Please see claim 1 for detail analysis.  

Allowable Subject Matter
5.	Claims 2-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628